Citation Nr: 0524836	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-19 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for central disc bulge at 
L4-5 (formerly lower back pain) to include as secondary to 
service-connected knee disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel



INTRODUCTION

The veteran had active service from March 1988 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2003 rating decision of the 
Veterans Administration ("VA") Regional Office located in 
Nashville, Tennessee that denied service connection for 
central disc bulge at L4-5 (formerly lower back pain).


FINDING OF FACT

Central disc bulge at L4-5 (formerly lower back pain)is not 
proximately due to or the result of the service-connected 
knee condition nor any incident of active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
central disc bulge at L4-5 (formerly lower back pain), to 
include as due to the service-connected knee condition are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  It was also held in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.

In specific compliance with Quartuccio, the veteran was 
apprised of the information and evidence necessary to 
substantiate his claim by letters dated June 2001, June 2003 
and October 2003 in accordance with elements (1), (2) and 
(3), above.  The June 2003 letter apprised the veteran of the 
information and evidence necessary to reopen his claim.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio, 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2003).

Both the June 2001 and June 2003 VCAA notice letters were 
sent to the veteran prior to the July 2003 rating decision.  
Because the VCAA notice was provided to the veteran prior to 
the initial AOJ adjudication reopening and denying the claim, 
the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.

Additionally, in an October 2003 letter and March 2004 
Statement of the Case ("SOC"), the RO advised the veteran 
that he should send any relevant treatment records or 
evaluations that were conducted pertaining to his back 
condition, and again advised him that evidence which would 
substantiate his claim for secondary service-connection would 
include medical evidence of a current disability and medical 
evidence showing a reasonable possibility that the current 
disability was caused by or was made worse by a service-
connected condition.

Thus, the Board finds that the veteran was fully advised of 
what evidence would substantiate the claim and provided every 
opportunity to identify and submit evidence in support of his 
claim.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, at bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The Board notes that the veteran's 
service medical records ("SMRs") have been obtained.  VA 
clinic records have also been obtained.  Additionally, the 
veteran has been afforded two separate VA medical 
examinations in November 2003 and January 2004.  There is no 
indication that there exists any additional evidence that has 
a bearing on the veteran's claim that has not been obtained.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain further evidence to 
support his claim, the Board finds that the record is ready 
for appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


Merits of the Claim

As noted, the veteran argues that central disc bulge at L4-5 
(formerly lower back pain) is caused by his service-connected 
knee disorders.  Having carefully considered the veteran's 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Although the veteran has specifically contended that the 
disorder is caused by the service-connected knee disorders, 
(i.e., a "secondary" service connection claim), the law 
provides that VA must also ascertain whether there is any 
basis (e.g., direct, presumptive or secondary) to indicate 
that the claimed disorder was incurred by any incident of 
military service.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (Both for the general proposition that in claims 
involving secondary service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).

The appellant does not contend, nor does the record suggest, 
a finding of service connection on a direct causation basis - 
that is, no physician has opined that the disorder in 
question was incurred as a direct result of the appellant's 
active military service.

Similarly, service connection may be granted on a secondary 
basis. A disability, which is proximately due to, or the 
result of a service-connected disease or injury shall be 
service-connected. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996). 

The evidence in this case shows that the veteran has a 
current central disc bulge at L4-5.  The pertinent issue, 
however, is whether the central disc bulge at L4-5 was caused 
or aggravated by the veteran's service-connected knee 
disabilities.  The medical evidence does not support such a 
finding.  
It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).

In this case, two different VA examiners, in November 2003 
and January 2004, opined that it is unlikely that the 
patient's knee condition is the etiological source or 
contributing factor to the veteran's bulging central disc.  
The November 2003 exam, however, which was conducted by a 
certified nurse practioner ("CFNP"), not a licensed medical 
physician, was ambiguous as to both the diagnosis and origin 
of the veteran's back pain.  Accordingly, a second exam was 
scheduled for January 2004 with a certified orthopaedic 
physician to clarify the veteran's condition and its origin.  
Because the onset of the veteran's pain was gradual, with no 
reported actual injury or precipitating event that initiated 
the pain, the January 2004 VA examiner attributed the 
veteran's bulging central disc with minimal degenerative 
changes to "poor posture and poor body mechanics," rather 
than to his service-connected knee disorders.  The January 
2004 VA examiner's conclusion was based on a thorough 
physical examination of the veteran with consideration of the 
veteran's entire medical history.

Although the veteran argued in his May 2004 Appeal to the 
Board ("Form 9") that "there are differing medical 
opinions on the cause of [his] condition," the Board finds 
no such differing opinions of record.  Both VA examiners 
stated that the veteran's bulging central disc was not caused 
by his knee conditions.  While it cannot be doubted that the 
veteran is sincere in his belief that his bulging central 
disc was caused by the service-connected knee disorders, his 
theory regarding this linkage is not competent evidence.  It 
is well-established that laypersons, such as the veteran, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).
Finally, despite being given a number of opportunities to do 
so, the veteran has simply failed to present or identify 
specific medical evidence to establish the link between his 
bulging central disc and his service-connected knee disorders 
.  There is no further duty to assist him in developing the 
facts and evidence pertinent to the claim.  See, e.g., Wood 
v. Derwinski, 1 Vet. App. 190, 193 (holding that "the duty 
to assist is not always a one way street.  If a veteran 
wishes help, (he) cannot passively wait for it in those 
circumstances where (he) may or should have information that 
is essential in obtaining the putative evidence.").  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for bulging central disc at L4-
5, secondary to service-connected knee disabilities.

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for central disc bulge at 
L4-5 (formerly lower back pain), to include as due to the 
service-connected knee conditions, is denied.




	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


